Mathews, J.
delivered the opinion of the r court. This is a case in which there is no statement of facts, bill of exceptions, special ' r 7 r verdict, or a certificate that the record contains all the evidence on which it was decided fo the district COUrt.
The want of reasons in support of the judgment is assigned as error, and as none appear to have been given, as required by the 12th section of the 4th article of the constitution, we are bound to reverse the judgment.
The plaintiff^ in propria persona. Livermore for the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment be annulled, avoided and reversed; and, as there is not sufficient matter found in the record on which judgment might here be rendered, it is ordered that the cause be remanded, with directions to the judge to give judgment therein, according to the said article of the constitution.